DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both “spring holder pockets” and “spring-guiding element”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
The amendment filed May 19, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “an outer diameter of the ball-segment-shaped sealing surface being…smaller than twice of the inner diameter of the opening of the seal”.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 has been amended to recite, “an outer diameter of the ball-segment-shaped sealing surface being…smaller than twice of the inner diameter of the opening of the seal”.  The originally filed application does not reasonably convey possession of this limitation.  This is a new matter rejection.

Claims 1-5, 7, 8, 10-16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the seal comprises an outer section for static sealing between components in the valve”.  It is unclear which components are “components of the valve” as many previously recited elements could be considered components of the valve.  Some of these previously recited components may be within the scope of “components” while otherwise would not.  Additionally, “components of the valve” may encompass other components that were not previously recited (but mentioned in the disclosure).  If so, it is unclear which of those components would be the claimed “components”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 10-16, 18, and 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Mailliet et alia (US Patent Number 5,101,853), hereinafter “Mailliet” in view of Jennings et alia (US Patent Number 3,181,834), hereinafter “Jennings” and Suzuki et alia (US Patent Application Publication 2017/0211460), hereinafter “Suzuki”.
Re claim 1, Mailliet discloses a valve for interruption of a fluid flow along a fluid flow path passing through the valve, the valve comprising: an inlet adapter (14); a valve body (10) connected to the inlet adapter; and a sealing body (20, 22) with a ball segment-shaped sealing surface element (22) and two bearing elements (the outside ends of closing element 20 with the openings for shafts 24 and 26) arranged on two sides of the ball-segment-shaped sealing surface 
Mailliet fails to disclose details of the outer portion of the seal, the prestressing of the seal, and the motor control gear unit comprising a drive wheel.
Jennings discloses a similar valve for interruption of a fluid flow along a fluid flow path passing through the valve, the valve comprising: an inlet adapter (13, 14, 14a); a valve body (10) connected to the inlet adapter; a seal (15) arranged between the inlet adapter and the valve body (see Figs. 1, 2, and 4) with a seal opening through the seal for the fluid flowing when the valve is open (as shown in Fig. 1); and a sealing body (17) with a ball segment-shaped sealing surface element (17A) and bearing element (18) arranged on the side of the sealing surface element, wherein the sealing body is mounted within the valve body so as to be rotatable around an axis running substantially perpendicular to the fluid flow path and through the bearing element (see Fig. 1); wherein the seal comprises an outer section for static sealing between the components in the valve (see Fig. 2 which shows the outer section of seal 15 between the inlet adapter and the valve body) and an inner section for dynamic sealing relative to the sealing body (see any of Figs. 1, 2, and 4), and the seal is prestressed in such a way that the inner section of the seal exerts a pressure on the sealing body in the closed valve position (the seal is biased by spring 24 similar to claim 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the seal of Jennings in the valve of Mailliet in 
The modified Mailliet (in view of Jennings) both disclose actuators and the Jennings reference discloses an actuator in Fig. 5 and col. 3, but does not disclose a motor control gear unit.  However, Jennings does disclose that various means may be used to move the valve (see col. 3, lines 43-45); thus inviting a modification.
Suzuki discloses a similar valve where a spring biases a seal against a rotary sealing body with a ball-shaped sealing surface.  Suzuki also discloses a motor control gear unit (see Fig. 2 and paragraph [0035]) to rotate the sealing body.  The motor control unit has a drive wheel (51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motor control gear unit of Suzuki for the actuator of Jennings and/or Mailliet to rotate the valve and the result of the substitution would have been predictable (i.e. the valve opens and closes).
Re claim 4, the modified Mailliet discloses the valve of claim 1, wherein a single spring element (24 in Jennings) presses the seal onto the sealing body when the valve is closed (see col. 3, lines 16-20). 
Re claim 5, the modified Mailliet discloses the valve of claim 4, wherein the spring element (24 in Jennings) is arranged around a spring-guiding element (22) positioned within the inlet adapter (14, 14A). 


Re claim 10, the modified Mailliet discloses the valve of claim 1, wherein the sealing surface element comprises a ring-shaped sealing surface seal section which is designed capable of being applied to the seal (i.e., the portion of the sealing surface element that engages the seal is ring shaped and the seal itself is ring shaped). 
Re claim 11, the modified Mailliet discloses the valve of claim 1, wherein there is a distance between the sealing surface element and the seal when positioning of the sealing body in the open valve position (There are many distances between portions of the sealing surface element and the seal when the valve is open and the claim does not specify any particular portion of the sealing surface element; so the claim limitation is met). 
Re claim 12, the modified Mailliet discloses the valve of claim 1, wherein the sealing body is rotated by greater than 90° between the open and the closed valve position of the sealing body.  All three of the references permit rotation of more than 90° between the closed and various open positions beyond 90°.
Re claim 13, the modified Mailliet discloses the valve of claim 1, wherein the seal opening is designed circular (the seal is referred to as annular in col. 2, line 27 of Jennings). 
Re claim 14, the modified Mailliet discloses the valve of claim 1, wherein the seal is designed as a sealing lip (see Figs. 1, 2, and 4 of Jennings). 

Re claim 16, the modified Mailliet discloses the valve of claim 1, wherein a sealing surface is arranged on the sealing surface element in a direction corresponding to the seal (i.e., a portion of the sealing surface on the sealing surface element engages the seal). 
Re claim 18, the modified Mailliet discloses the sealing body is constructed symmetrically in relation to a plane arranged between the two bearing elements (see Mailliet, Fig. 1).
Re claim 19, the modified Mailliet discloses the valve of claim 1, wherein an outer diameter of the sealing surface is greater than an inner diameter of an opening if the seal and smaller than twice of the inner diameter of the opening of the seal (the seal of Jennings is well within these broad ranges).

Claims 1-3, 7, 10-16, 18, and 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Mailliet in view of Ksieski (US Patent Number 3,252,684) and Suzuki.
Re claim 1, Mailliet discloses a valve for interruption of a fluid flow along a fluid flow path passing through the valve, the valve comprising: an inlet adapter (14); a valve body (10) connected to the inlet adapter; and a sealing body (20, 22) with a ball segment-shaped sealing 
Mailliet fails to disclose details of the outer portion of the seal, the prestressing of the seal, and the motor control gear unit comprising a drive wheel.
Ksieski discloses a valve for interruption of a fluid flow along a fluid flow path passing through the valve, the valve comprising: an inlet adapter (3); a valve body (2) connected to the inlet adapter; a seal (9) arranged between the inlet adapter and the valve body with a seal opening through the seal for the fluid flowing when the valve is open (see Fig. 1); and a sealing body (7) with a ball segment-shaped sealing surface element (including spherical outer surface 10) and bearing element (12) arranged on the side of the sealing surface element, wherein the sealing body is mounted within the valve body so as to be rotatable around an axis running substantially perpendicular to the fluid flow path and through the bearing element (see Fig. 1); wherein the seal comprises an outer section for static sealing between (the inlet adapter 3 and valve body 2, which are considered) components in the valve and an inner section (including ref. no. 28) for dynamic sealing relative to the sealing body (see Fig. 2 for closer detail), and the seal is prestressed in such a way that the inner section of the seal exerts a pressure on the sealing body in the closed valve position (with the plural spring elements similar to claim 2).  Ksieski discloses a rotary stem 11 with no further details of an actuator.

The modified Mailliet (in view of Ksieski) both disclose actuators but do not disclose a motor control gear unit.  Suzuki discloses a similar valve where a spring biases a seal against a rotary sealing body with a ball-shaped sealing surface.  Suzuki also discloses a motor control gear unit (see Fig. 2 and paragraph [0035]) to rotate the sealing body.  The motor control unit has a drive wheel (51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motor control gear unit of Suzuki for the actuator of Ksieski and/or Mailliet to rotate the valve and the result of the substitution would have been predictable (i.e. the valve opens and closes).
Re claim 2, the modified Mailliet discloses the valve of claim 1, wherein the prestressing of the seal is achieved through at least two spring elements (32 coil springs are disclosed in col. 3, lines 66-72 of Ksieski) which are arranged within the inlet adapter (see Fig. 1 and 2). 
Re claim 3, the modified Mailliet discloses the valve of claim 2, wherein the valve comprises several spring-guiding elements in the form of spring holder pockets, in which the spring elements are arranged (each spring 32 is within pocket recess 31 in Ksieski). 
Re claim 7, the modified Mailliet discloses the valve of claim 1, but is silent as to gripping ribs being arranged in a central area of the sealing surface element to make it easier to 
Re claim 10, the modified Mailliet discloses the valve of claim 1, wherein the sealing surface element comprises a ring-shaped sealing surface seal section which is designed capable of being applied to a ring-shaped seal (i.e., the portion of the sealing surface element that engages the seal is ring shaped and the seal itself is ring shaped). 
Re claim 11, the modified Mailliet discloses the valve of claim 1, wherein there is a distance between the sealing surface element and the seal when positioning of the sealing body in the open valve position (There are many distances between portions of the sealing surface element and the seal when the valve is open and the claim does not specify any particular portion of the sealing surface element; so the claim limitation is met). 
Re claim 12, the modified Mailliet discloses the valve of claim 1, wherein the sealing body is rotated by greater than 90° between the open and the closed valve position of the sealing body.  All three of the references permit rotation of more than 90° between the closed and various open positions.
Re claim 13, the modified Mailliet discloses the valve of claim 1, wherein the seal opening is designed circular (the seal is referred to as a seal ring, which would be circular). 
Re claim 14, the modified Mailliet discloses the valve of claim 1, wherein the seal is designed as a sealing lip (see Figs. 1 and 2 of Ksieski). 
Re claim 15, the modified Mailliet discloses the valve of claim 1, wherein the valve body and a housing of the motor control gear unit are designed as one piece (when assembled).  
Re claim 16, the modified Mailliet discloses the valve of claim 1, wherein a sealing surface is arranged on the sealing surface element in a direction corresponding to the seal (i.e., a portion of the sealing surface on the sealing surface element engages the seal). 
Re claim 18, the modified Mailliet discloses the sealing body is constructed symmetrically in relation to a plane arranged between the two bearing elements (see Mailliet, Fig. 1).
Re claim 19, the modified Mailliet discloses the valve of claim 1, wherein an outer diameter of the sealing surface is greater than an inner diameter of an opening if the seal and smaller than twice of the inner diameter of the opening of the seal (the seal of Ksieski is well within these broad ranges).

Claim 8 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mailliet in view if Jennings and Suzuki as applied to claim 1 above, and further in view of Wheatley (US Patent Number 4,399,977).
The modified Mailliet fails to disclose a central area of the sealing surface element is flat. 
Wheatley discloses a similar valve which has a flat central area of the sealing surface element (see ref. no. 50 on closure member 42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flat central area of Wheatley for the curved section of the modified Mailliet as .

Claim 8 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mailliet in view of Ksieski and Suzuki as applied to claim 1 above, and further in view of Wheatley.
The modified Mailliet fails to disclose a central area of the sealing surface element is flat. 
Wheatley discloses a similar valve which has a flat central area of the sealing surface element (see ref. no. 50 on closure member 42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flat central area of Wheatley for the curved section of the modified Mailliet as these are both known shapes for the central area of the valve element and the result of the substitution would have been predictable.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are largely moot with the addition of the Mailliet reference used in the new rejections to address the added limitations to claim 1.  However, the examiner disagrees with the argument that Ksieski only discloses a single spring.  The passage cited in the office action clearly discloses plural springs (see col. 3, lines 66-72).
Re the recited “components”, the examiner still views this as indefinite as it is not clear what these components refer to.


    PNG
    media_image1.png
    563
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    748
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753